COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Cigna Healthcare of Texas, Inc., Connecticut General Life Insurance
                          Company and Cigna Health and Life Insurance Company v. S J
                          Associated Pathologist, PLLC

Appellate case number:    01-20-00156-CV

Trial court case number: 2019-79138

Trial court:              190th District Court of Harris County

        This interlocutory appeal was abated on March 26, 2020 because the underlying lawsuit
had been removed to federal court. The United States Court of Appeals for the Fifth Circuit
subsequently held that the federal court lacked subject-matter jurisdiction and ordered the case
remanded back to state court. Accordingly, on August 4, 2020, the federal district court issued an
order remanding the case back to state court.
        Appellee, SJ Associated Pathologists, PLLC has filed an opposed motion requesting that
this Court (1) lift the abatement, (2) refer enforcement of the temporary injunction order at issue
in the appeal to the trial court, and (3) impose sanctions against Appellants and award appellee
attorney’s fees. Appellants filed a response in opposition to the motion and appellee filed a reply.
Appellants then filed a motion for leave to file a sur-reply further opposing the motion.
       Appellants’ request to file a sur-reply is DENIED. Upon consideration of the pleadings,
appellee’s motion is granted in part and denied in part. Appellee’s requests to lift the abatement
and refer enforcement of the temporary inunction order to the trial court are GRANTED.
Appellee’s request for sanctions and attorney’s fees are DENIED.
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau_________
                                 Acting individually


Date: ____October 6, 2020___